PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $10,000.00 for an agreement entered into with respondent for the operation of the MARC Train Service in West Virginia. The third quarter of the second year of the agreement was not paid by the respondent State agency. The invoice for the services was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $10,000.00.
Award of $10,000.00.
Judge Webb did not participate in the hearing or decision of this claim.